
	
		II
		Calendar No. 387
		110th CONGRESS
		1st Session
		S. 2023
		IN THE SENATE OF THE UNITED STATES
		
			September 6, 2007
			Mr. Bayh (for himself
			 and Mr. Lugar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		
			September 26, 2007
			Reported by Mr.
			 Lieberman, without amendment
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 805 Main Street in Ferdinand, Indiana, as the Staff
		  Sergeant David L. Nord Post Office.
	
	
		1.Staff Sergeant David L. Nord
			 Post Office
			(a)DesignationThe facility of the United States Postal
			 Service located at 805 Main Street in Ferdinand, Indiana, shall be known and
			 designated as the Staff Sergeant David L. Nord Post
			 Office.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Staff
			 Sergeant David L. Nord Post Office.
			
	
		September 26, 2007
		Reported without amendment
	
